Case 1:18-cv-10661-RMB-KMW Document 105 Filed 03/27/20 Page 1 of 3 PageID: 1283



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

  THOMAS GORCZYNSKI, on behalf
  of himself and all others similarly
  situated,

                   Plaintiff,           Civil No. 18-10661-RMB-KMW

             v.                         ORAL ARGUMENT REQUESTED

  ELECTROLUX HOME PRODUCTS,
  INC., et al.,

                   Defendants.




    PLAINTIFF’S NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 1:18-cv-10661-RMB-KMW Document 105 Filed 03/27/20 Page 2 of 3 PageID: 1284




  TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

  PLEASE TAKE NOTICE that, upon the Declaration of Simon B. Paris, the

  exhibits attached thereto, and the accompanying Memorandum of Law, Plaintiff

  Thomas Gorczynski will move before the Honorable Renee Marie Bumb, United

  States District Court Judge, at the United States District Court for the District of

  New Jersey located at the Mitchell H. Cohen Building & U.S. Courthouse 4th &

  Cooper Streets 1050, Camden, New Jersey 08101, on March 27, 2020 pursuant to

  this Court’s January 31, 2020 Amended Scheduling Order (ECF No. 103), for an

  Order pursuant to Rule 23(b)(3) to certify the following Class: All persons who

  purchased a “Microwave” in New Jersey since May 10, 2012. Microwave is a

  defined term to include each of following microwave models Electrolux sold into

  New Jersey:     FFMV152CLW; FFMV162LW; FFMV154CLS; FFMV164LS;

  LFMV164QF; FGBM205KF; FGMV174KF; FGMV174KM; FGMV154CLF;

  FGMV175QF; and FGMV205KF; to appoint Plaintiff Gorczynski as the Class

  Representative; and to appoint Saltz, Mongeluzzi & Bendesky, P.C. as Class

  Counsel.

                                               Respectfully submitted,

  DATE: March 27, 2020                     By: /s/ Simon B. Paris
                                               Simon B. Paris
                                               Patrick Howard (PA ID #88572)
                                               Charles J. Kocher (PA ID #93141)
                                               SALTZ, MONGELUZZI,
Case 1:18-cv-10661-RMB-KMW Document 105 Filed 03/27/20 Page 3 of 3 PageID: 1285




                                          & BENDESKY, P.C.
                                          1650 Market Street, 52nd Floor
                                          Philadelphia, PA 19103
                                          Telephone: (215) 496-8282
                                          Fax: (215) 496-0999
                                          sparis@smbb.com
                                          phoward@smbb.com
                                          ckocher@smbb.com
                                          Attorneys for Plaintiff and
                                          Proposed Class




                                      2
